 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE REYES,                               1:20-cv-00023-DAD-GSA-PC
12                 Plaintiff,                  ORDER STRIKING SECOND AMENDED
                                               COMPLAINT FOR LACK OF SIGNATURE
13         vs.                                 (ECF No. 14.)
14   VALLEY STATE PRISON, et al.,              ORDER FOR PLAINTIFF TO FILE A THIRD
                                               AMENDED COMPLAINT BEARING HIS
15               Defendants.                   SIGNATURE WITHIN THIRTY DAYS
16

17

18          Plaintiff, Jose Reyes, is a state prisoner proceeding pro se and in forma pauperis with this
19   civil rights action pursuant to 42 U.S.C. § 1983. On May 21, 2021, Plaintiff filed a Second
20   Amended Complaint, pursuant to the court’s order issued on March 25, 2021. (ECF No. 14.)
21   The Second Amended Complaint is not signed by Plaintiff. All filings submitted to the court
22   must bear the signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a).
23          Accordingly, IT IS HEREBY ORDERED that:
24          1.      Plaintiff’s Second Amended Complaint, filed on May 21, 2021, is STRICKEN
25                  from the record for lack of signature;
26          2.      The Clerk’s Office shall send Plaintiff a § 1983 form complaint;
27          3.      Within thirty days from the date of service of this order, Plaintiff is required to
28                  file a Third Amended Complaint bearing Plaintiff’s original signature; and
 1        4.    Plaintiff’s failure to comply with this order shall result in a recommendation that
 2              this case be dismissed.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   May 24, 2021                           /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
